     Case 3:21-cv-00242-C Document 1 Filed 02/03/21                  Page 1 of 4 PageID 1



                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

EAGLE CONDOMINIUMS                                §
                                                  §
                                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §   Civil Action No. _________________
                                                  §
PHILADELPHIA INDEMNITY                            §
INSURANCE COMPANY                                 §
                                                  §
                                                  §
       Defendant.                                 §

                                    NOTICE OF REMOVAL

       Defendant Philadelphia Indemnity Insurance Company files this Notice of Removal, and,

in support, respectfully shows the following:

I.     THE COURT HAS DIVERSITY JURISDICTION

       Plaintiffs filed this lawsuit on December 29, 2020, in Dallas County, Texas, against

Defendant Philadelphia Indemnity Insurance Company, styled as Eagle Condominiums v.

Philadelphia Indemnity Insurance Company, cause no. DC-20-19135, in the 162nd Judicial

District County, Dallas County, Texas. The lawsuit involves an insurance claim Plaintiff submitted

to Philadelphia. Philadelphia now removes this action on the basis of diversity jurisdiction because

the Parties are diverse, and the amount in controversy exceeds $75,000.

       A. The Plaintiffs and Philadelphia are Diverse

       Removal is proper under 28 U.S.C. §1446(a)(1) because there is complete diversity of

citizenship between Plaintiff and Philadelphia, the sole Defendant. For purposes of diversity of

citizenship, Plaintiff Eagle Condominiums is a citizen of the State of Texas, because it is a limited




NOTICE OF REMOVAL                                                                            PAGE 1
       Case 3:21-cv-00242-C Document 1 Filed 02/03/21                Page 2 of 4 PageID 2



liability company whose members are natural persons who are domiciled in Texas. See Ex. 1, ¶3;

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989) (holding a natural person is

citizen of state in which she domiciles). Philadelphia is a citizen of Pennsylvania, being an

insurance company formed under Pennsylvania law with its principal place of business at One

Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004. See Hertz Corp. v. Friend, 559 U.S. 77,

80 (2010) (holding corporations are a citizen of the state in which they are incorporated and in the

state in which their principal place of business is located). Based on the foregoing, Plaintiff and

Philadelphia are completely diverse within the meaning of §1332(a).

        B. The Amount in Controversy Exceeds $75,000

        Plaintiffs seek monetary relief greater than $775,000 but less than $1 million. See Ex. 1,

¶2. Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke

diversity jurisdiction. 28 U.S.C. §1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir. 1998) (noting the district court examines the complaint to determine whether

it is facially apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v.

Associated Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish

amount in controversy).

II.     VENUE IS PROPER

        Venue is proper in this District and Division under 28 U.S.C. §§124(a)(1), 1441(a), and

1446(a) in that the Northern District of Texas, Dallas Division encompasses Dallas County, Texas,

and is “the district and division embracing the place where such action is pending.”

III.    REMOVAL IS TIMELY

        This matter was filed on December 29, 2020. Agent for Service of Process accepted service

by certified mail on Philadelphia’s behalf on January 6, 2021. Therefore, this notice of Removal




NOTICE OF REMOVAL                                                                            PAGE 2
      Case 3:21-cv-00242-C Document 1 Filed 02/03/21                  Page 3 of 4 PageID 3



is timely pursuant to 28 U.S.C. §1446(b)(1) because it is filed within 30 days after Philadelphia

was served with Plaintiffs’ Original Petition.

IV.    THE REMOVAL IS PROCEDURALLY CORRECT

       Pursuant to 28 U.S.C. §1446(a), copies of process and Plaintiffs’ Original Petition are

attached hereto as Exhibit 1. No orders have been served on Philadelphia. Pursuant to 28 U.S.C.

§1446(d), promptly after Philadelphia files this Notice of Removal, written notice of the filing will

be served on Plaintiffs, and a true copy of this Notice of Removal will be filed with the Clerk of

the Dallas County District Court, the state court from which this action was removed.

V.     PRAYER

       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a), and the matter

was removed in accordance with section 28 U.S.C. §1446. Accordingly, Philadelphia respectfully

prays that the United States District Court for the Northern District of Texas, Dallas Division, file

the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further orders and

processes as may be necessary.

                                                 Respectfully submitted,


                                                 /s/ Stephen A. Melendi
                                                 Stephen A. Melendi
                                                 Texas Bar No. 24041468
                                                 stephenm@tbmmlaw.com
                                                 Matthew Rigney
                                                 Texas Bar No. 24068636
                                                 mattr@tbmmlaw.com
                                                 Tollefson Bradley Mitchell & Melendi, LLP
                                                 2811 McKinney Avenue, Suite 250
                                                 Dallas, Texas 75204
                                                 Telephone:     214-665-0100
                                                 Facsimile:     214-665-0199
                                                 ATTORNEYS FOR DEFENDANT
                                                 PHILADELPHIA INDEMNITY INSURANCE
                                                 COMPANY



NOTICE OF REMOVAL                                                                            PAGE 3
     Case 3:21-cv-00242-C Document 1 Filed 02/03/21                    Page 4 of 4 PageID 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 3, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                                 /s/ Stephen A. Melendi
                                                 Stephen A. Melendi




NOTICE OF REMOVAL                                                                              PAGE 4
